UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7264


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEJANDRO DEJESUS HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:91-cr-00139-CMH-3)


Submitted:   October 23, 2012             Decided:   November 6, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alejandro DeJesus Hernandez, Appellant Pro Se.     Bernard James
Apperson, III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alejandro      DeJesus   Hernandez     has   filed     a    notice       of

appeal.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral     orders,    28   U.S.C.   § 1292   (2006);   Fed.       R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46   (1949).      In     his   notice   of   appeal,    Hernandez          does    not

reference the order from which he is appealing.             A review of the

district court’s docket sheet does not show any final order from

which Hernandez could take an appeal.              Accordingly, we dismiss

the appeal for lack of jurisdiction.             We also deny as moot the

motion to dispense with the appendix.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           DISMISSED




                                        2